The petition by the proposed defendant Spicer Plus, Inc., for certification for appeal from the Appellate Court, 42 Conn. App. 330 (AC 13416), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that movants Spicer Plus, Inc., and John Holstein were not entitled to intervene because (1) they had not met their *920burden of proving their interests in the property, and (2) they had not filed their motion to intervene in a timely manner?”
Decided September 18, 1996
The Supreme Court docket number is SC 15529.
William F. Gallagher and Cynthia C. Bott, in support of the petition.
Francis J. Pavetti, in opposition.